Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 20, 1996, convicting him of attempted burglary in the third degree, criminal mischief in the fourth degree, possession of burglar’s tools, and unlawful possession of a radio device, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant argues that reversible error took place due to the prosecutor’s comments during summation. Because the defendant’s objections were either too general or the defendant did not seek further curative instructions or a mistrial after the court sustained his objections, these claims of error are not preserved for appellate review (see, CPL 470.05 [2]; People v Heide, 84 NY2d 943, 944; People v Nuccie, 57 NY2d 818, 819; People v Persaud, 237 AD2d 538). In any event, the prosecutor’s statements were fair comment upon the evidence and the legitimate inferences to be drawn therefrom and fairly responded to the defense counsel’s summation (see, People v Ashwal, 39 NY2d 105, 109; People v Scotti, 220 AD2d 543; People v Shepherd, 176 AD2d 369, 370). Copertino, J. P., Santucci, Goldstein and Luciano, JJ., concur.